DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 2-31 are pending and under consideration for patentability; claim 1 was cancelled and claims 2-31 were added as new claims via the Preliminary Amendment dated 09 August 2021.  

Information Disclosure Statement
The Information Disclosure Statements filed on 09 August 2021, 20 August 2021, 05 October 2021, and 14 October 2021 have been considered by the Examiner. 
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered while conducting a search of prior art.  See MPEP 609.05(b).  Applicant is requested to direct the Examiner to any references in the IDS 

Terminal Disclaimer
The Examiner notes that the electronic Terminal Disclaimer dated 11 November 2021 has been approved.  

Allowable Subject Matter
Claims 2-31 are allowed.
The following is an examiner’s statement of reasons for allowance. 
The prior art of record does not disclose or suggest a monitor configured to infer the likelihood of an occurrence of an arrhythmia by processing cardiac rhythm signals through a first subset of layers of a neural network on a wearable patient monitor, transmitting the output to an external computing system, and further processing the data through a second subset of layers of the same neural network located on an external computing system.  The Examiner notes that the layers are of the same neural network, with one subset of layers being located on the wearable monitor, which contains the watertight housing, electrodes, and adhesive as recited (independent claim 1 and dependent claims 20 and 21), and the second subset of layers being located on an external computing device.  The Applicants present numerous advantages to such a design in their Specification. Relevant prior art is briefly discussed below.
Hughes et al. (US 2019/0046066 A1), which is prior art by the same Applicant (iRhythm Technologies, Inc.) describes a wearable monitor similar to that claimed, 
Boleyn et al. (US 2020/0060563 A1) describes the use of a wearable monitor similar to that used by the Hughes publication (Boleyn, [0008], reference to the “ZIO XT Patch and ZIO Event Card devices, manufactured by iRhythm Tech., Inc.”). Boleyn also describes processing data through different levels of a neural network or though different neural networks themselves ([0064], [0105]).
Other prior art references, including Sobol et al. (US 2019/0209022 A1), describe transmitting data from a patient worn monitor to an external server, and using deep neural networks for arrhythmia identification (for example, Lu et al., US 2020/0178825 A1).
However, the prior art of record, when taken together, fails to disclose or suggest the specific data processing scheme, especially as it relates to the multiple layers of the same neural network, with one layer housed on the patient monitor and one layer housed on an external server, as claimed. The prior art of record, at best, suggests the structural limitations of the wearable monitor but does not suggest the limitations of the neural network as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792